Citation Nr: 0615013	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for memory loss, 
claimed as due to concussions.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran testified before the undersigned at the RO in 
August 2005.  A transcript of the veteran's hearing has been 
prepared and associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  This 
law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The RO sent the veteran a letter in May 2004.  That letter 
did not fully discuss the law pertaining to claims for 
service connection, and referred the veteran to the May 2004 
statement of the case for a list of the evidence used in 
deciding his claim.  

Review of the claims folder reflects that the veteran's 
service medical records (SMRs) have not been associated with 
the record.  In May 2003, the National Personnel Records 
Center (NPRC) indicated that the veteran's medical records 
had not been retired.  This suggests that the veteran's SMRs, 
pertaining to a service period in excess of 20 years, might 
remain at the veteran's most recent duty station.  The 
veteran's DD Form 214 discloses that he was separated from 
service at Fort Bragg, North Carolina.  At his August 2005 
hearing, the veteran testified that the majority of his 
service was spent at Fort Bragg, and that he had received 
treatment at Womack Army Hospital there.  Although the RO 
concluded in August 2003 that the veteran's records were 
unavailable, the Board has determined that further efforts 
should be made to obtain the veteran's SMRs.

When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  As such, VA is obligated to advise 
the veteran of other forms of evidence that may be considered 
in lieu of missing SMRs, and to assist him in obtaining 
evidence from these sources.

The Board also observes that at his August 2005 hearing, the 
veteran testified that he had been receiving treatment at the 
Phoenix VA Medical Center (VAMC), to include having undergone 
surgery on his right knee and sinuses.  Records of VA 
treatment have not been associated with the claims folder.

The Board has concluded that additional development is 
required, to include providing the veteran with examinations 
in connection with his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter with respect to the 
issues on appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  The letter should include 
notice to the veteran of the need to 
submit alternate forms of evidence in 
lieu of missing SMRs, which will support 
his contention that his claimed 
disabilities were incurred or are 
otherwise related to his active service.  

2.  Contact the appropriate authority at 
Womack Army Hospital, Ft. Bragg, North 
Carolina and request that a search be 
made for the veteran's SMRs.  Also make 
further inquiries with NPRC in effort to 
obtain the veteran's SMRs.  All efforts 
to obtain the veteran's SMRs should be 
documented in the claims folder. 

3.  Obtain from the Phoenix VAMC all 
clinical records and operative records 
pertaining to the veteran, and associate 
them with the claims folder.

4.  Upon completion of the above-directed 
development, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature, extent, and 
etiology of his claimed right knee, right 
elbow, and back disabilities.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any currently present right knee, 
right elbow, or back disability is 
etiologically related to his active 
service.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  

5.  The veteran should also be scheduled 
for a VA examination to determine the 
nature, extent, and etiology of his 
sinusitis.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's claimed sinusitis is 
etiologically related to his active 
service.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  

6.  The veteran should also be scheduled 
for a VA neurology examination to 
determine the nature, extent, and 
etiology of his claimed headaches and 
memory loss.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's claimed headaches and 
memory loss are etiologically related to 
his active service.  

The rationale for all opinions expressed 
must be clearly set forth in the 
examination report.  

7.  When the above development has been 
completed, readjudicate the issues on 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


